DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10, 14, 15, 19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the airbag comprises at least one internal tether that interconnects the front-facing occupant receiving portion to the rear-facing portion of the airbag to shape the occupant receiving portion by forming an indentation in the occupant receiving portion that defines a pocket configured to receive the occupant, wherein an upper chamber configured to receive the occupant's head is defined above the pocket and a lower chamber configured to receive the occupant's torso is defined below the pocket” was not described in the specification. In particular, the pocket created by the internal tether 110 is not described as being configured to receive the occupant, and the upper chamber 94 is not described as being configured to receive the occupant's head. As shown in Fig. 3A, the airbag is configured such that both the occupant’s head and the occupant’s torso are received by the lower chamber 98 such that the occupant is not received by the pocket created by the internal tether 110 and the occupant’s head is not received by the upper chamber 94.
Claims 1-3, 10, 14, 15, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the airbag comprises at least one internal tether that interconnects the front-facing occupant receiving portion to the rear-facing portion of the airbag to shape the occupant receiving portion by forming an indentation in the occupant receiving portion that defines a pocket configured to receive the occupant, wherein an upper chamber configured to receive the occupant's head is defined above the pocket and a lower chamber configured to receive the occupant's torso is defined below the pocket” does not accurately describe applicant’s invention. As shown in Fig. 3A, the airbag is configured such that both the occupant’s head and the occupant’s torso are received by the lower chamber 98 such that the occupant is not received by the pocket created by the internal tether 110 and the occupant’s head is not received by the upper chamber 94.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614